  Case 16-34900       Doc 47      Filed 12/14/18 Entered 12/14/18 08:55:27             Desc Main
                                    Document     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re: Joshua S Rydin

                                               )                  16 B 34900
                                               )
                 Debtor(s)                     )          Judge Janet S. Baer


                  NOTICE OF MOTION AND CERTIFICATE OF SERVICE

    Joshua S Rydin                                     Suburban Legal Group PC
    3513 English Prairie Rd                            1305 Remington Rd #C
    Elgin IL 60124                                     Schaumburg IL 60173

      Please take notice that on January 4, 2019 at 9:30 a.m., a representative of this office shall
appear before the Honorable Judge Janet S. Baer or any other Bankruptcy Judge who may
preside in her place and stead, at Kane County Courthouse, 100 S. Third Street, Room 240,
Geneva, IL and present this motion.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed
debtor(s) by depositing it in the U.S. Mail and to debtor’s attorney electronically via the court’s
CM/ECF System on December 14, 2018.

                                                          /s/ Glenn Stearns
                                                          Glenn Stearns, Trustee

                                  MOTION TO MODIFY PLAN

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting modification of the above

debtor’s plan pursuant to 11 U.S.C. § 1329 and in support thereof, states the following:

       1. On November 1, 2016 the debtor filed a petition under Chapter 7.

       2. On December 16, 2016 the debtor’s case was converted to Chapter 13.
Case 16-34900      Doc 47      Filed 12/14/18 Entered 12/14/18 08:55:27         Desc Main
                                 Document     Page 2 of 3




    3. Debtor’s income is above the applicable median family income so pursuant to

       §1325(b)(4) debtor’s applicable commitment period is five years and §1325(b)(3)

       applies for calculation of disposable income.

    4. The Debtor has completed all sections of Form 122C-2 (Doc 18) and reports monthly

       disposable income of $2,152 on Line 45. Debtor is therefore required to pay up to

       $129,120 (60 x $2,152) to his general unsecured creditors, or if a lesser amount of

       claims are filed, to pay them in full.

    5. The debtor’s modified plan filed March 5, 2017 (Doc 34) was confirmed on March

       10, 2017.

    6. The confirmed plan provides for payments of $490 for 60 months for total payments,

       during the 60 month plan term, of $29,400, with all creditors projected to be paid in

       full.

    7. The plan was confirmed with substantial excess disposable income because at that

       time it appeared that all unsecured creditors were being paid in full.

    8. Filed claims exceed the scheduled amounts.

    9. Credit Acceptance Corporation’s $10,290.89 unsecured deficiency claim was not

       accounted for in debtor’s scheduled unsecured debts, their claim was amended from

       secured to an unsecured deficiency claim after confirmation of the debtor’s plan.

    10. The debtor’s plan no longer pays unsecured debts in full as required by §1325(b) and

       the debtor’s confirmed plan.

    11. If the debtor’s plan payment is increased to $800 per month all unsecured creditors

       will be paid in full.
  Case 16-34900       Doc 47     Filed 12/14/18 Entered 12/14/18 08:55:27         Desc Main
                                   Document     Page 3 of 3




     WHEREFORE, the Trustee prays that the debtor’s plan be modified to provide that the
plan payment is increased to $800 monthly for the remaining term of the plan, and for such other
and further relief as this court deems proper.


                                                 Respectfully Submitted;
                                                 Glenn Stearns, Trustee

                                                 /s/ Glenn Stearns
                                                 By: Glenn Stearns

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
